Citation Nr: 9909328	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-34 969	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to secondary service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from November 1953 to October 
1957.  This appeal arises from a December 1996 rating action 
in which the RO denied service connection for a right knee 
disability as secondary to the veteran's service connected 
post-operative residuals of a right thigh disability. 


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for secondary service connection for a right knee disability 
is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of secondary service 
connection for a right knee disability.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran is currently service connected for post-operative 
residuals of an ossified hematoma of the right thigh with a 
scar, which is assigned a noncompensable rating.  An X-ray 
taken during service reveals that the hematoma was located on 
the anterior lateral aspect of the mid portion of the right 
femur.  

In July 1996, the veteran submitted his claim for service 
connection for a right knee disability secondary to the 
service-connected post-operative residuals of an ossified 
hematoma of the right thigh.  

In a September 1996 letter to the veteran, the RO requested 
that the veteran furnish evidence that would show that a 
right knee condition was caused or aggravated by the service-
connected hematoma of the right thigh.  The veteran did not 
provide this evidence.  The RO later received VA 
hospitalization records dated in August 1996 that revealed 
that he underwent a total right knee arthroplasty.  The 
records indicate that the arthroplasty involving the right 
knee was performed due to severe osteoarthritis, and that the 
veteran also had severe osteoarthritis of the left knee.    

In a December 1996 rating action, the RO denied secondary 
service connection for a right knee disability.  It was 
indicated, among other things, that the claim was denied 
because the veteran failed to submit any evidence supporting 
his contention that a right knee disability is secondary to 
his service-connected hematoma of the right thigh. 

II.  Analysis

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that his claim is not well-
grounded.

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
caused by or aggravated by a service connected disability.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well-
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); King v. Brown, 5 
Vet. App. 19 (1993).  Where the determinative issue involves 
causation, competent medical evidence to show such causation 
is required for a claimant to establish a well-grounded 
claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

After a careful review of the evidence, the Board finds that 
the veteran's claim for secondary service connection for a 
right knee disability is not well-grounded.  In this case,  
the veteran has failed to offer any medical evidence that a 
right knee disability is either caused by or aggravated by 
his service-connected post-operative residuals of removal of 
a hematoma of the right thigh.  The Board has also noted that 
the hematoma of the right thigh which was removed in service 
was on the lateral aspect, at mid thigh level.  The hematoma 
did not involve the knee joint itself, and was anatomically 
far apart from the knee joint.  The veteran has provided only 
his opinion to support the contention that a current right 
knee disability is related to a service-connected disability.  
The veteran is not competent to render such a medical 
opinion.  See Espiritu.  Therefore, absent competent medical 
evidence of a nexus, or link, between the veteran's right 
knee disability to a service-connected disability, the 
veteran has not submitted a well-grounded claim, and the 
appeal as to this issue must be denied.



ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of secondary service connection for 
a right knee disability, the appeal is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


